DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 09/05/2021, are acknowledged. 

Response to Arguments
Applicant’s remarks with respect to claim rejections under 35 USC 101 on p. 1, have been fully considered and are persuasive, thus, the rejections to claims 8 and 16-18 are withdrawn. 
Applicant’s remarks with respect to the rejections of claims 1 and 8 under 35 USC 102(a)(1) on p. 1-2, have been fully considered, however; applicant argues that the prior art of record does not disclose or teach the medical imaging equipment to start to scan the subject once receives the gating signal so as to obtain images with eliminated or discarded motion artifact, however, this is taught by a new combination of art, and therefore, the argument is not persuasive. 
In the similar field of high pitch cardiac helical scanning with extended reconstruction windows, Londt teaches the medical imaging equipment to start to scan the subject once receives the gating signal so as to obtain images with eliminated or discarded motion artifact (Para [0007], "FIG. 1 shows an overview of EKG-gated reconstruction. It depicts the basics of reconstructing EKG-gated images from a helical scan. Images are generated from regions of the continuous view stream called cardiac cycles. These cycles are chosen using the EKG signal to reduce the amount of motion artifact in the images”; (Para [0008], "EKG gating selects times when a best image of the heart is available. An EKG machine is connected to a patient. A cardiac cycle period is determined, for example, as a time between R-peaks of , image acquisition during a scan is gated so that image data is acquired only during periods of a cardiac cycle for which the heart is nearly stationary." Wherein the medical equipment is seen to prospectively set a gaining signal to obtain images with eliminated or discarded motion artifacts)
Regarding dependent claims 2-4, 9, and 16-18, the claims inherit the deficiencies of the claims from which they respectively depend upon, therefore, claims 2-4, 9, and 16-18 are also rejected under 35 USC 103. 
Claim Objections
Claims 1 and 8-9 are objected to because of the following informalities:  
Claims 1 and 8-9 recite “starts to scan the subject once receives the gating signal”, this seems to be grammatically incorrect. Examiner suggests amending the claims to recite “starts to scan the subject once it receives the gating signal”.   
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 8-9 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims were amended or added using limitations that introduce NEW MATTER. 
laims 1 and 8-9 were amended to include the limitation “thereby the medical imaging equipment starts to scan the subject once receives the gating signal to obtain images with eliminated or discarded motion artifact", and the specification and claims as originally filed do not have support for this claim language.  
Applicant’s specification merely discloses the presence of motion artifact from multiple non-homomorphic signals (Para [0003], line 8), however, does not disclose the elimination or discarding of the disclosed motion artifacts. The specification also merely states that the artifact problem may be solved by keeping the imaging object completely still when imaging with MRI (Para [0004], line 1) and by a patient holding their breath when imaging with CT (Para [0004], line 3). One of ordinary skill in the art would understand that the complete elimination or discarding of motion artifacts is not a likely outcome within imaging without the implementation of additional processing steps following a procedure. 
The amendments change the scope of the claimed invention in a way that does not appear to have been envisioned or contemplated in the original specification and claims. There is no support for obtaining images with eliminated or discarded motion artifacts. This does not appear to have been contemplated in the originally filed specification and claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
generating gating signal of the medical imaging equipment based on the signals of BCG waveforms and/or respiration waveforms; thereby the medical imaging equipment starts to scan the subject once receives the gating signal to obtain images with eliminated or discarded motion artifact.” It is unclear as to what point the medical imaging equipment begins the scan of the subject. More specifically, it is unclear as to whether the scan begins prior, during, or after the generation of a gating signal and as to whether this is intended as an additional or subsequent step that follows the generation of a gating signal. Additionally, it is unclear as to whether the medical imaging equipment starting a scan is conditional on the generation of a gating signal. 
Clarification is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2016/0089031), in view of Londt (US 2004/0120446). 
	

With respect to claim 1, Hu discloses in at least Figs. 3 and 7, A method for generating gating signal of a medical imaging equipment, comprising steps of: 
receiving optical signals obtained by an optical fiber sensor (Para [0012], “the main sensor structure is composed of a multimode optical fiber, one layer of a grid structure, one LED light source, and one optical signal receiver, the sensor of various embodiments achieves high sensitivity with very low cost.”); 
controlling a photoelectric conversion unit to convert optical signals to electrical signals (Para [0022], “converting the signal to a digital waveform” Wherein the converted signals are optical signals, and wherein the computer components are seen as controlling the conversion of signals); 
extracting signals of BCG waveforms and/or respiration waveforms of the subject from the electrical signals (Para [0010], “The present disclosure provides new and useful optical fiber sensors and related systems and methods for monitoring BCG waveforms and other vital signs”; (Para [0021], “the physiological parameter that is determined by the method is or includes a ballistocardiography (BCG) waveform. In some such embodiments, determining the physiological parameter comprises: determining a BCG waveform of the body, determining an electrocardiogram (EEG) waveform of the body, and calculating a time between an R peak of the EEG waveform and a J peak of the BCG waveform to determine beat-to-beat blood pressure changes.”); and 
generating gating signal of the medical imaging equipment based on the signals of BCG waveforms and/or respiration waveforms (Para [0078], “As illustrated in FIG. 7A, in time window 702, the light intensity is at the highest level, which means there is no user on the sensors. There is no light loss due to the bending of the fiber. Time window 704 represents the moment when a user sits, stands, or lays on the sensor, which makes the received light intensity drop significantly in a very short period; the signal then maintains a consistently low level as in 706… By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration waveform, as shown in FIG. 7B as signal 700b.” Wherein the time window is seen as a gating signal in which multiple data points based on the signals of BCG waveforms are presented as disclosed in Para [0083])
However, Hu does not teach thereby the medical imaging equipment starts to scan the subject once receives the gating signal to obtain images with eliminated or discarded motion artifact.
the medical imaging equipment to start to scan the subject once receives the gating signal so as to obtain images with eliminated or discarded motion artifact (Para [0007], "FIG. 1 shows an overview of EKG-gated reconstruction. It depicts the basics of reconstructing EKG-gated images from a helical scan. Images are generated from regions of the continuous view stream called cardiac cycles. These cycles are chosen using the EKG signal to reduce the amount of motion artifact in the images”; (Para [0008], "EKG gating selects times when a best image of the heart is available. An EKG machine is connected to a patient. A cardiac cycle period is determined, for example, as a time between R-peaks of the EKG. Using an R-peak as a reference and the determined cardiac cycle period, image acquisition during a scan is gated so that image data is acquired only during periods of a cardiac cycle for which the heart is nearly stationary." Wherein the medical equipment is seen to prospectively set a gaining signal to obtain images with eliminated or discarded motion artifacts)
It would have been obvious to modify the method of monitoring the vital signs of an individual (heart rate, breathing rate, ballistocardiagram signals, and breathing rate, etc.) taught by Hu to include prospective EKG gating of a determined physiological parameter for the elimination of motion artifacts as taught by Londt because Hu teaches that (Abstract, “vital sign tracking can be essential for: ensuring patient safety when a healthcare provider is not present at a bedside, diagnosing medical conditions, monitoring a patient's progress, and planning a patient's care.”) and Londt teaches motion or movement reduces the resolution of reconstructed images, and therefore, gating and filtering obtained signals leads to more accurate signal reconstructions. One would have been motivated to use prospective EKG gating because Hu teaches that many vital sign monitors on the market are not accurate, and therefore, will not ensure a patients safety or accurately diagnose a medical condition.  One of ordinary skill in the art would have expected that reducing instances of signal noise caused by the movement of a patient for diagnosis through the use of prospective EKG gating of Londt would allow the user of Hu to more 
With respect to claim 2, Hu discloses in at least Figs. 3 and 7, The method of claim 1, wherein the step of receiving optical signals obtained by an optical fiber sensor is: 
controlling the optical fiber sensor to obtain optical signals, and then receiving optical signals from the optical fiber sensor (Para [0013], “The sensor of various embodiments includes a multi-mode optical fiber, an LED light source, an LED driver, a receiver, and a deformer structure.”); or 
receiving optical signals from the optical fiber sensor, and the optical signals being actively obtained by the optical fiber sensor (Para [0053], “Another end of the optical fiber 302 is connected to an optical signal receiver 314… Optical signal receiver 314 receives the residual light and changes in the amount of light intensity are processed and determined by the control and processing module 320.”); 
the step of extracting signals of BCG waveforms and/or respiration waveforms of the subject from the electrical signals is: 
extracting signals of BCG waveforms and/or respiration waveforms after pre-filtering, amplifying, analog-to-digital conversion, sampling, filtering and de-noising, and signal scaling for electrical signals (Para [0010], “The present disclosure provides new and useful optical fiber sensors and related systems and methods for monitoring BCG waveforms and other vital signs”; (Para [0021], “he physiological parameter that is determined by the method is or includes a ballistocardiography (BCG) waveform. In some such embodiments, determining the physiological parameter comprises: determining a BCG waveform of the body, determining an electrocardiogram (EEG) waveform of the body, and calculating a time between an R peak of the EEG waveform and a J peak of the BCG waveform to determine beat-to-beat blood pressure changes”; (Para [0022], “In some embodiments, determining, the physiological parameter includes: recording the signal detected at the receiver; converting the signal to a digital waveform; filtering out breathing and body movement waveforms from the digital waveform to extract a heartbeat waveform; identifying heartbeat peak values from the heartbeat waveform by separating the heartbeat waveform into a first channel for time domain analysis and into a second domain for frequency domain analysis; and applying a Fast Fourier transform (FFT) in the frequency domain to obtain the heartbeat rate value”; (Para [0078], “By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration waveform, as shown in FIG. 7B as signal 700b” Wherein the amplification of signals within a time window is seen as signal scaling of an electrical signal; (Para [0079], “To extract the heartbeat waveform, also called a ballistocardiography (BCG) waveform, from such a signal, the processor 606 may combine different stage high pass and low pass filters to remove noise.” Wherein the high pass and low pass filtering of the signal to remove noise is seen as denoising)

With respect to claim 3, Hu discloses in at least Figs. 3 and 7, The method of claim 1, wherein the step of generating gating signal of the medical imaging equipment based on the signals of BCG waveforms is: based on a correspondence between examined diseases (Para [0088], “For example, identification of a characteristic abnormality in a BCG waveform may be used to help diagnose angina pectoris, asymptomatic coronary artery disease, acute myocardial infarction, hypertension, coarctation of the aorta, mitral stenosis, and other cardiac conditions.”) and/or changes in movement of a scanned organ and BCG waveforms, generating gating signals when a wave corresponding to the examined diseases and/or changes in movement of the scanned organ is detected (Para [0078], “By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration waveform, as shown in FIG. 7B as signal 700b.” Wherein the time window is seen as the gating signal, and wherein it corresponds to an examined disease)

The method of claim 3, wherein the wave corresponding to the examined diseases (Para [0088], “For example, identification of a characteristic abnormality in a BCG waveform may be used to help diagnose angina pectoris, asymptomatic coronary artery disease, acute myocardial infarction, hypertension, coarctation of the aorta, mitral stenosis, and other cardiac conditions.”) and/or changes in movement of the scanned organ is detected via detecting time-domain signals of BCG waveforms; or via detecting frequency-domain signals of BCG waveforms after being transformed from the time-domain signals of BCG waveforms by a time-frequency domain transformation (Para [0079], “The processor 606 may calculate heart rate by gathering all the time differences and transferring them into a frequency in time domain”; (Para [0082], “In some embodiments, a combination of time domain and frequency domain analysis is used to get a robust heartbeat value. In such embodiments, the heartbeat waveform is split into two channels. One channel is for time domain analysis, while another channel is for frequency domain analysis, in time domain analysis, a normalization process 820 is performed to make data consistent for ease of analysis. Data may be kept in one fixed window by zooming in and zooming out, as shown at block 822. In frequency domain, data is squared, as shown at block 824, and a Fast Fourier Transformation is performed at 826 to get the peak frequency. The peak frequency is the heartbeat rate. Heartbeat rate matching is done at block 828 to reduce error rate. In various embodiments, the processor outputs a heartbeat rate value at 830.”)

With respect to claim 8, Hu discloses in at least Figs. 3 and 7, A computer-readable storage medium (Para [0074], “The memory 608 may be any suitable computer-readable medium that stores computer-readable instructions for execution by computer-executable components.”), on which a computer program is stored (Para [0074], “in conjunction with the software stored in the memory 608, executes an operating system and stored software applications”), wherein the program is executed by a processor to perform a method for generating gating signal of the medical imaging equipment, the method comprising steps of: 
receiving optical signals obtained by an optical fiber sensor (Para [0012], “the main sensor structure is composed of a multimode optical fiber, one layer of a grid structure, one LED light source, and one optical signal receiver, the sensor of various embodiments achieves high sensitivity with very low cost.”); 
controlling a photoelectric conversion unit to convert optical signals to electrical signals signals (Para [0022], “converting the signal to a digital waveform” Wherein the converted signals are optical signals, and wherein the computer components are seen as controlling the conversion of signals); extracting signals of BCG waveforms and/or respiration waveforms of the subject from the electrical signals (Para [0010], “The present disclosure provides new and useful optical fiber sensors and related systems and methods for monitoring BCG waveforms and other vital signs”; (Para [0021], “he physiological parameter that is determined by the method is or includes a ballistocardiography (BCG) waveform. In some such embodiments, determining the physiological parameter comprises: determining a BCG waveform of the body, determining an electrocardiogram (EEG) waveform of the body, and calculating a time between an R peak of the EEG waveform and a J peak of the BCG waveform to determine beat-to-beat blood pressure changes.”); and 
generating gating signal of the medical imaging equipment based on the signals of BCG waveforms and/or respiration waveforms (Para [0078], “As illustrated in FIG. 7A, in time window 702, the light intensity is at the highest level, which means there is no user on the sensors. There is no light loss due to the bending of the fiber. Time window 704 represents the moment when a user sits, stands, or lays on the sensor, which makes the received light intensity drop significantly in a very short period; the signal then maintains a consistently low level as in 706… By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration Wherein the time window is seen as a gating signal in which multiple data points based on the signals of BCG waveforms are presented as disclosed in Para [0083]);
However, Hu does not teach thereby the medical imaging equipment starts to scan the subject once receives the gating signal to obtain images with eliminated or discarded motion artifact.
In the similar field of high pitch cardiac helical scanning with extended reconstruction windows, Londt teaches the medical imaging equipment to start to scan the subject once receives the gating signal so as to obtain images with eliminated or discarded motion artifact (Para [0007], "FIG. 1 shows an overview of EKG-gated reconstruction. It depicts the basics of reconstructing EKG-gated images from a helical scan. Images are generated from regions of the continuous view stream called cardiac cycles. These cycles are chosen using the EKG signal to reduce the amount of motion artifact in the images”; (Para [0008], "EKG gating selects times when a best image of the heart is available. An EKG machine is connected to a patient. A cardiac cycle period is determined, for example, as a time between R-peaks of the EKG. Using an R-peak as a reference and the determined cardiac cycle period, image acquisition during a scan is gated so that image data is acquired only during periods of a cardiac cycle for which the heart is nearly stationary." Wherein the medical equipment is seen to prospectively set a gaining signal to obtain images with eliminated or discarded motion artifacts)
It would have been obvious to modify the method of monitoring the vital signs of an individual (heart rate, breathing rate, ballistocardiagram signals, and breathing rate, etc.) taught by Hu to include prospective EKG gating of a determined physiological parameter for the elimination of motion artifacts as taught by Londt because Hu teaches that (Abstract, “vital sign tracking can be essential for: ensuring patient safety when a healthcare provider is not present at a bedside, diagnosing medical conditions, monitoring a patient's progress, and planning a patient's care.”) and Londt teaches motion or movement reduces the resolution of reconstructed images, and therefore, gating and filtering obtained signals 

With respect to claim 9, Hu discloses in at least Figs. 3 and 7, A system for generating gating signal of a medical imaging equipment, comprising: 
an optical fiber sensor (Abstract, “The sensor of various embodiments includes a multi-mode optical fiber”), and a signal processing device for generating gating signal of the medical imaging equipment (Para [0053], “Optical signal receiver 314 receives the residual light and changes in the amount of light intensity are processed and determined by the control and processing module 320.”), the signal processing device being connected with the optical fiber sensor via an optical fiber and connected with a medical imaging equipment (Para [0053], “Another end of the optical fiber 302 is connected to an optical signal receiver 314…The optical and electrical components (310, 312, 314, 416, 318) are connected to a control and processing module 320.” Wherein the processing module 320 is seen as being connected to the optical electrical components with an optical fiber 302 as shown in Fig. 3), wherein: 
the signal processing device comprises one or more processors (Para [0053], “processing module 320”), a memory (Para [0072], “The processor 606, the memory 608”), and one or more computer programs (Para [0074], “Various methods described elsewhere herein may be programmed as software instructions stored in the memory 608.”); 
the one or more computer programs are stored on the memory (Para [0074], “Various methods described elsewhere herein may be programmed as software instructions stored in the memory 608.”) and are configured to be executed by the one or more processors to perform steps of a method for generating gating signal of the medical imaging equipment (Para [0074], “The processor 606, in conjunction with the software stored in the memory 608, executes an operating system and stored software applications. Various methods described elsewhere herein may be programmed as software instructions stored in the memory 608.”), the method comprising steps of: 
receiving optical signals obtained by an optical fiber sensor (Para [0012], “the main sensor structure is composed of a multimode optical fiber, one layer of a grid structure, one LED light source, and one optical signal receiver, the sensor of various embodiments achieves high sensitivity with very low cost.”); 
controlling a photoelectric conversion unit to convert optical signals to electrical signals (Para [0022], “converting the signal to a digital waveform” Wherein the converted signals are optical signals, and wherein the computer components are seen as controlling the conversion of signals); 
extracting signals of BCG waveforms and/or respiration waveforms of the subject from the electrical signals (Para [0010], “The present disclosure provides new and useful optical fiber sensors and related systems and methods for monitoring BCG waveforms and other vital signs”; (Para [0021], “he physiological parameter that is determined by the method is or includes a ballistocardiography (BCG) waveform. In some such embodiments, determining the physiological parameter comprises: determining a BCG waveform of the body, determining an electrocardiogram (EEG) waveform of the body, and calculating a time between an R peak of the EEG waveform and a J peak of the BCG waveform to determine beat-to-beat blood pressure changes.”); and 
generating gating signal of the medical imaging equipment based on the signals of BCG waveforms and/or respiration waveforms (Para [0078], “As illustrated in FIG. 7A, in time window 702, Wherein the time window is seen as a gating signal in which multiple data points based on the signals of BCG waveforms are presented as disclosed in Para [0083])
thereby the medical imaging equipment starts to scan the subject once receives the gating signal to obtain images with eliminated or discarded motion artifact.

With respect to claim 10, Hu discloses in at least Figs. 3 and 7, The system of claim 9, wherein the signal processing device is integrated in a scan device or a computer system of the medical imaging equipment; or, both the optical fiber sensor and the signal processing device are integrated in the medical imaging equipment (Para [0071], “FIG. 6 illustrates a block diagram of an optical intensity microbending fiber sensor system 600 for detecting and displaying physiological parameters of a body… The light source 602 may be a broadband optical source 165 nm, FWHM LED light source 1310 nm, or any other suitable light source. An LED driver 604 drives the optical light source 602 and is controlled by a processor 606 executing instructions stored in memory 608. The other end of the multimode fiber is connected to the optical signal receiver 610, which is comprised of a photo detector.” Wherein the signal processing device 606 is seen as being integrated within a scan device as shown in Fig. 6)

With respect to claim 11, Hu discloses in at least Figs. 3 and 7, The system of claim 9, wherein the step of receiving optical signals obtained by an optical fiber sensor is: 
controlling the optical fiber sensor to obtain optical signals, and then receiving optical signals from the optical fiber sensor (Para [0013], “The sensor of various embodiments includes a multi-mode optical fiber, an LED light source, an LED driver, a receiver, and a deformer structure.”); or 
receiving optical signals from the optical fiber sensor, and the optical signals being actively obtained by the optical fiber sensor (Para [0053], “Another end of the optical fiber 302 is connected to an optical signal receiver 314… Optical signal receiver 314 receives the residual light and changes in the amount of light intensity are processed and determined by the control and processing module 320.”); 
the step of extracting signals of BCG waveforms and/or respiration waveforms of the subject from the electrical signals is: 
extracting signals of BCG waveforms and/or respiration waveforms after pre-filtering, amplifying, analog-to-digital conversion, sampling, filtering and de-noising, and signal scaling for electrical signals (Para [0010], “The present disclosure provides new and useful optical fiber sensors and related systems and methods for monitoring BCG waveforms and other vital signs”; (Para [0021], “he physiological parameter that is determined by the method is or includes a ballistocardiography (BCG) waveform. In some such embodiments, determining the physiological parameter comprises: determining a BCG waveform of the body, determining an electrocardiogram (EEG) waveform of the body, and calculating a time between an R peak of the EEG waveform and a J peak of the BCG waveform to determine beat-to-beat blood pressure changes”; (Para [0022], “In some embodiments, determining, the physiological parameter includes: recording the signal detected at the receiver; converting the signal to a digital waveform; filtering out breathing and body movement waveforms from the digital waveform to extract a heartbeat waveform; identifying heartbeat peak values from the heartbeat waveform by separating the heartbeat waveform into a first channel for time domain analysis and into a second domain for frequency domain analysis; and applying a Fast Fourier transform (FFT) in the frequency domain to obtain the heartbeat rate value”; (Para [0078], “By amplifying the signal in time windows 706 Wherein the amplification of signals within a time window is seen as signal scaling of an electrical signal; (Para [0079], “To extract the heartbeat waveform, also called a ballistocardiography (BCG) waveform, from such a signal, the processor 606 may combine different stage high pass and low pass filters to remove noise.” Wherein the high pass and low pass filtering of the signal to remove noise is seen as denoising).

With respect to claim 12, Hu discloses in at least Figs. 3 and 7, The system of claim 9, wherein the step of generating gating signal of the medical imaging equipment based on the signals of BCG waveforms is: based on a correspondence between examined diseases (Para [0088], “For example, identification of a characteristic abnormality in a BCG waveform may be used to help diagnose angina pectoris, asymptomatic coronary artery disease, acute myocardial infarction, hypertension, coarctation of the aorta, mitral stenosis, and other cardiac conditions.”)  and/or changes in movement of a scanned organ and BCG waveforms, generating gating signals when a wave corresponding to the examined diseases and/or changes in movement of the scanned organ is detected (Para [0078], “By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration waveform, as shown in FIG. 7B as signal 700b.” Wherein the time window is seen as the gating signal, and wherein it corresponds to an examined disease).

With respect to claim 13, Hu discloses in at least Figs. 3 and 7, The system of claim 12, wherein the wave corresponding to the examined diseases (Para [0088], “For example, identification of a characteristic abnormality in a BCG waveform may be used to help diagnose angina pectoris, asymptomatic coronary artery disease, acute myocardial infarction, hypertension, coarctation of the aorta, mitral stenosis, and other cardiac conditions.”) and/or changes in movement of the scanned organ is detected via detecting time-domain signals of BCG waveforms; or via detecting frequency-domain signals of BCG waveforms after being transformed from the time-domain signals of BCG waveforms by a time- frequency domain transformation (Para [0079], “The processor 606 may calculate heart rate by gathering all the time differences and transferring them into a frequency in time domain”; (Para [0082], “In some embodiments, a combination of time domain and frequency domain analysis is used to get a robust heartbeat value. In such embodiments, the heartbeat waveform is split into two channels. One channel is for time domain analysis, while another channel is for frequency domain analysis, in time domain analysis, a normalization process 820 is performed to make data consistent for ease of analysis. Data may be kept in one fixed window by zooming in and zooming out, as shown at block 822. In frequency domain, data is squared, as shown at block 824, and a Fast Fourier Transformation is performed at 826 to get the peak frequency. The peak frequency is the heartbeat rate. Heartbeat rate matching is done at block 828 to reduce error rate. In various embodiments, the processor outputs a heartbeat rate value at 830.”).

With respect to claim 16, Hu discloses in at least Figs. 3 and 7, The non-transitory computer-readable storage medium of claim 8, wherein the step of receiving optical signals obtained by an optical fiber sensor is: 
controlling the optical fiber sensor to obtain optical signals, and then receiving optical signals from the optical fiber sensor (Para [0013], “The sensor of various embodiments includes a multi-mode optical fiber, an LED light source, an LED driver, a receiver, and a deformer structure.”); or 	
receiving optical signals from the optical fiber sensor, and the optical signals being actively obtained by the optical fiber sensor (Para [0053], “Another end of the optical fiber 302 is connected to an optical signal receiver 314… Optical signal receiver 314 receives the residual light and changes in the amount of light intensity are processed and determined by the control and processing module 320.”); 
the step of extracting signals of BCG waveforms and/or respiration waveforms of the subject from the electrical signals is: 
extracting signals of BCG waveforms and/or respiration waveforms after pre-filtering, amplifying, analog-to-digital conversion, sampling, filtering and de-noising, and signal scaling for electrical signals (Para [0010], “The present disclosure provides new and useful optical fiber sensors and related systems and methods for monitoring BCG waveforms and other vital signs”; (Para [0021], “he physiological parameter that is determined by the method is or includes a ballistocardiography (BCG) waveform. In some such embodiments, determining the physiological parameter comprises: determining a BCG waveform of the body, determining an electrocardiogram (EEG) waveform of the body, and calculating a time between an R peak of the EEG waveform and a J peak of the BCG waveform to determine beat-to-beat blood pressure changes”; (Para [0022], “In some embodiments, determining, the physiological parameter includes: recording the signal detected at the receiver; converting the signal to a digital waveform; filtering out breathing and body movement waveforms from the digital waveform to extract a heartbeat waveform; identifying heartbeat peak values from the heartbeat waveform by separating the heartbeat waveform into a first channel for time domain analysis and into a second domain for frequency domain analysis; and applying a Fast Fourier transform (FFT) in the frequency domain to obtain the heartbeat rate value”; (Para [0078], “By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration waveform, as shown in FIG. 7B as signal 700b” Wherein the amplification of signals within a time window is seen as signal scaling of an electrical signal; (Para [0079], “To extract the heartbeat waveform, also called a ballistocardiography (BCG) waveform, from such a signal, the processor 606 may combine different stage high pass and low pass filters to remove noise.” Wherein the high pass and low pass filtering of the signal to remove noise is seen as denoising)

The non-transitory computer-readable storage medium of claim 8 (Para [0074], “The memory 608 may be any suitable computer-readable medium that stores computer-readable instructions for execution by computer-executable components.”), wherein the step of generating gating signal of the medical imaging equipment based on the signals of BCG waveforms is: based on a correspondence between examined diseases (Para [0088], “For example, identification of a characteristic abnormality in a BCG waveform may be used to help diagnose angina pectoris, asymptomatic coronary artery disease, acute myocardial infarction, hypertension, coarctation of the aorta, mitral stenosis, and other cardiac conditions.”) and/or changes in movement of a scanned organ and BCG waveforms, generating gating signals when a wave corresponding to the examined diseases and/or changes in movement of the scanned organ is detected (Para [0078], “By amplifying the signal in time windows 706 or 710, a detailed signal is detectable, which includes a heartbeat waveform and respiration waveform, as shown in FIG. 7B as signal 700b.” Wherein the time window is seen as the gating signal, and wherein it corresponds to an examined disease)

With respect to claim 18, Hu discloses in at least Figs. 3 and 7, The non-transitory computer-readable storage medium of claim 17 (Para [0074], “The memory 608 may be any suitable computer-readable medium that stores computer-readable instructions for execution by computer-executable components.”), wherein the wave corresponding to the examined diseases (Para [0088], “For example, identification of a characteristic abnormality in a BCG waveform may be used to help diagnose angina pectoris, asymptomatic coronary artery disease, acute myocardial infarction, hypertension, coarctation of the aorta, mitral stenosis, and other cardiac conditions.”) and/or changes in movement of the scanned organ is detected via detecting time-domain signals of BCG waveforms; or via detecting frequency-domain signals of BCG waveforms after being transformed from the time-domain signals of BCG waveforms by a time-frequency domain transformation (Para [0079], “The processor 606 may calculate heart rate by gathering all the time differences and transferring them into a frequency in time domain”; (Para [0082], “In some embodiments, a combination of time domain and frequency domain analysis is used to get a robust heartbeat value. In such embodiments, the heartbeat waveform is split into two channels. One channel is for time domain analysis, while another channel is for frequency domain analysis, in time domain analysis, a normalization process 820 is performed to make data consistent for ease of analysis. Data may be kept in one fixed window by zooming in and zooming out, as shown at block 822. In frequency domain, data is squared, as shown at block 824, and a Fast Fourier Transformation is performed at 826 to get the peak frequency. The peak frequency is the heartbeat rate. Heartbeat rate matching is done at block 828 to reduce error rate. In various embodiments, the processor outputs a heartbeat rate value at 830.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793